Exhibit 10.3

RADIAN GROUP INC.

2014 EQUITY COMPENSATION PLAN

RESTRICTED STOCK UNIT GRANT

TERMS AND CONDITIONS

These Terms and Conditions (“Terms and Conditions”) are part of the Restricted
Stock Unit Grant made as of             , 2017 (the “Grant Date”), by Radian
Group Inc., a Delaware corporation (the “Company”), to Richard G. Thornberry, an
employee of the Company (the “Grantee”).

RECITALS

WHEREAS, the Radian Group Inc. 2014 Equity Compensation Plan (the “Plan”)
permits the grant of Restricted Stock Units in accordance with the terms and
provisions of the Plan;

WHEREAS, the Company desires to grant Restricted Stock Units to the Grantee, and
the Grantee desires to accept such Restricted Stock Units, on the terms and
conditions set forth herein and in the Plan; and

WHEREAS, the applicable provisions of the Plan are incorporated into these Terms
and Conditions by reference, including the definitions of terms contained in the
Plan (unless such terms are otherwise defined herein).

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

1.    Grant of Restricted Stock Units.

The Company hereby awards to the Grantee                      Restricted Stock
Units (hereinafter, the “Restricted Stock Units”), subject to the vesting and
other conditions of these Terms and Conditions.

2.    Vesting.

(a)    General Vesting Terms. Provided the Grantee remains employed by the
Company or an Affiliate through the vesting date set forth in this Section 2
(the “Vesting Date”) and meets all applicable requirements set forth in these
Terms and Conditions, except as set forth in Sections 2(b), 2(c), and 2(d)
below, the Restricted Stock Units awarded under these Terms and



--------------------------------------------------------------------------------

Conditions shall vest as follows (the period over which the Restricted Stock
Units vest is referred to as the “Restriction Period”):

 

Vesting Date

  

Vested Restricted Stock Units

2nd Anniversary of the Grant Date    1/3 of the awarded Restricted Stock Units
3rd Anniversary of the Grant Date    1/3 of the awarded Restricted Stock Units
4th Anniversary of the Grant Date    1/3 of the awarded Restricted Stock Units

(b)    Death or Disability. In the event of the Grantee’s death or Disability
while employed by the Company or an Affiliate during the Restriction Period, the
Grantee’s Restricted Stock Units will automatically vest in full on the date of
the Grantee’s death or Disability, as applicable. For purposes of these Terms
and Conditions, the term “Disability” shall mean a physical or mental impairment
of sufficient severity that the Grantee is both eligible for and in receipt of
benefits under the long-term disability program maintained by the Company, and
that meets the requirements of a disability under section 409A of the Code.

(c)    Termination without Cause. Subject to subsection (d) below, in the event
(i) the Company terminates the Grantee’s employment during the Restriction
Period for any reason other than for Cause (as defined below), death or
Disability, or (ii) the Grantee resigns during the Restriction Period for Good
Reason (as defined below), and in either case the Grantee executes and does not
revoke a Release (as defined below), the Grantee’s Restricted Stock Units will
automatically vest in full on the date of the Grantee’s termination of
employment.

(d)    Change of Control. Notwithstanding the foregoing, if, during the
Restriction Period, a Change of Control occurs and the Grantee’s employment with
the Company and its Subsidiaries is terminated by the Company or an Affiliate
without Cause, or the Grantee terminates employment for Good Reason, and the
Grantee’s date of termination of employment (or in the event of the Grantee’s
termination for Good Reason, the event giving rise to Good Reason) occurs during
the period beginning on the date that is 90 days before the Change of Control
and ending on the date that is one year following the Change of Control, the
unvested Restricted Stock Units will automatically vest as of the Grantee’s date
of termination of employment (or, if later, on the date of the Change of
Control).

(e)    Other Termination. Except as provided in Sections 2(b), 2(c) and 2(d), in
the event of a termination of employment, the Grantee will forfeit all
Restricted Stock Units that do not vest either before the termination date or on
the termination date associated with such termination. Except as provided in
Section 2(d), no Restricted Stock Units will vest after the Grantee’s employment
with the Company or an Affiliate has terminated for any reason. For
clarification purposes, in the event the Grantee’s employment is terminated by
the Company or an Affiliate for Cause, the outstanding unvested Restricted Stock
Units held by such Grantee shall immediately terminate and be of no further
force or effect.

 

2



--------------------------------------------------------------------------------

(f)    Definitions.

(i)    For purposes of these Terms and Conditions, “Cause” shall have the
meaning set forth in the Employment Agreement entered into between the Company
and the Grantee as of February 8, 2017 (the “Employment Agreement”).

(ii)    For purposes of these Terms and Conditions “Good Reason” shall have the
meaning set forth in the Employment Agreement.

(iii)    For purposes of these Terms and Conditions “Release” shall have the
meaning set forth in the Employment Agreement.

3.    Restricted Stock Units Account.

The Company shall establish a bookkeeping account on its records for the Grantee
and shall credit the Grantee’s Restricted Stock Units to the bookkeeping
account.

4.    Conversion of Restricted Stock Units.

(a)    Except as otherwise provided in this Section 4, if the Restricted Stock
Units vest in accordance with Section 2(a), the Grantee shall be entitled to
receive payment of the vested Restricted Stock Units within 60 days after the
Vesting Date.

(b)    The vested Restricted Stock Units shall be paid earlier than the Vesting
Date in the following circumstances:

(i)    If the Restricted Stock Units vest in accordance with Section 2(b) (the
Grantee’s death or Disability), the Grantee shall be entitled to receive payment
of the vested Restricted Stock Units within 60 days after the date of the
Grantee’s death or Disability, as applicable.

(ii)    If the Restricted Stock Units vest in accordance with Section 2(c) (the
Grantee’s termination without Cause), the Grantee shall be entitled to receive
payment of the vested Restricted Stock Units within 60 days after the date of
the Grantee’s termination of employment.

(iii)    If a Change of Control occurs and the Grantee’s employment terminates
in accordance with Section 2(d), the Grantee shall be entitled to receive
payment of the vested Restricted Stock Units within 60 days after the date of
the Grantee’s termination of employment (or, if later, on the date of the Change
of Control).

(c)    On the applicable payment date, each vested Restricted Stock Unit
credited to the Grantee’s account shall be settled in whole shares of Common
Stock of the Company equal to the number of vested Restricted Stock Units,
subject to compliance with the six-month delay described in Section 15 below, if
applicable, and the payment of any federal, state, local, or foreign withholding
taxes as described in Section 11 below, and subject to compliance with the
Restrictive Covenants (as defined below). The obligation of the Company to
distribute shares upon vesting shall be subject to the rights of the Company as
set forth in the Plan and to all applicable laws, rules, regulations, and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including as set forth in Section 13 below.

 

3



--------------------------------------------------------------------------------

5.    Certain Corporate Changes.

If any change is made to the Common Stock (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination of shares, or exchange of shares or any other change in capital
structure made without receipt of consideration), then unless such event or
change results in the termination of all the Restricted Stock Units granted
under these Terms and Conditions, the Committee shall adjust, as provided in the
Plan, the number and class of shares underlying the Restricted Stock Units held
by the Grantee to reflect the effect of such event or change in the Company’s
capital structure in such a way as to preserve the value of the Restricted Stock
Units. Any adjustment that occurs under the terms of this Section 5 or the Plan
will not change the timing or form of payment with respect to any Restricted
Stock Units except in accordance with section 409A of the Code.

6.    Restrictive Covenants.

(a)    The Grantee acknowledges and agrees that, in consideration for grant of
the Restricted Stock Units, the Grantee remains subject to the non-competition,
non-solicitation, confidentiality, inventions assignment, and non-disparagement
provisions to the extent described in (including incorporated by reference into)
Section 14 of the Employment Agreement, the Restrictive Covenants Agreement
dated February 8, 2017 between the Grantee and the Company, the Company’s Code
of Conduct (as defined in the Employment Agreement), and any other written
agreements between the Company and the Grantee (collectively, the “Restrictive
Covenants”).

(b)    The Grantee acknowledges and agrees that in the event the Grantee
breaches any of the Restrictive Covenants:

(i)    The Committee may in its discretion determine that the Grantee shall
forfeit the outstanding Restricted Stock Units (without regard to whether the
Restricted Stock Units have vested), and the outstanding Restricted Stock Units
shall immediately terminate; and

(ii)    The Committee may in its discretion require the Grantee to return to the
Company any shares of Common Stock received in settlement of the Restricted
Stock Units; provided, that if the Grantee has disposed of any shares of Common
Stock received upon settlement of the Restricted Stock Units, then the Committee
may require the Grantee to pay to the Company, in cash, the fair market value of
such shares of Common Stock as of the date of disposition. The Committee shall
exercise the right of recoupment provided in this subsection (ii) within 180
days after the Committee’s discovery of the Grantee’s breach of any of the
Restrictive Covenants.

7.    No Stockholder Rights.

The Grantee has no voting rights and no rights to receive dividends or dividend
equivalents or other ownership rights and privileges of a stockholder with
respect to the shares of Common Stock subject to the Restricted Stock Units.

 

4



--------------------------------------------------------------------------------

8.    Retention Rights.

Neither the award of Restricted Stock Units, nor any other action taken with
respect to the Restricted Stock Units, shall confer upon the Grantee any right
to continue in the employ or service of the Company or an Affiliate or shall
interfere in any way with the right of the Company or an Affiliate to terminate
Grantee’s employment or service at any time.

9.    Notice.

Any notice to the Company provided for in these Terms and Conditions shall be
addressed to it in care of the Corporate Secretary of the Company, 1601 Market
Street, Philadelphia, Pennsylvania 19103-2197, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the payroll
system of the Company or an Affiliate thereof, or to such other address as the
Grantee may designate to the Company in writing. Any notice provided for
hereunder shall be delivered by hand, sent by telecopy or electronic mail, or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage and registry fee prepaid in the United States mail, or other
mail delivery service. Notice to the Company shall be deemed effective upon
receipt. By receipt of these Terms and Conditions, the Grantee hereby consents
to the delivery of information (including without limitation, information
required to be delivered to the Grantee pursuant to the applicable securities
laws) regarding the Company, the Plan, and the Restricted Stock Units via the
Company’s electronic mail system or other electronic delivery system.

10.    Incorporation of Plan by Reference.

These Terms and Conditions are made pursuant to the terms of the Plan, the terms
of which are incorporated herein by reference, and shall in all respects be
interpreted in accordance therewith. The decisions of the Committee shall be
conclusive upon any question arising hereunder. The Grantee’s receipt of the
Restricted Stock Units awarded under these Terms and Conditions constitutes such
Grantee’s acknowledgment that all decisions and determinations of the Committee
with respect to the Plan, these Terms and Conditions, and/or the Restricted
Stock Units shall be final and binding on the Grantee, his or her beneficiaries,
and any other person having or claiming an interest in such Restricted Stock
Units. The settlement of any award with respect to Restricted Stock Units is
subject to the provisions of the Plan and to interpretations, regulations, and
determinations concerning the Plan as established from time to time by the
Committee in accordance with the provisions of the Plan. A copy of the Plan will
be furnished to each Grantee upon request. Additional copies may be obtained
from the Corporate Secretary of the Company, 1601 Market Street, Philadelphia,
Pennsylvania 19103-2197.

11.    Income Taxes; Withholding Taxes.

The Grantee is solely responsible for the satisfaction of all taxes and
penalties that may arise in connection with the Restricted Stock Units pursuant
to these Terms and Conditions. At the time of taxation, the Company shall have
the right to deduct from other compensation, or from amounts payable upon
settlement of the Restricted Stock Units, an amount equal to the federal
(including FICA), state, local and foreign income and payroll taxes and other
amounts as may be required by law to be withheld with respect to the Restricted
Stock Units. Subject to

 

5



--------------------------------------------------------------------------------

approval by the Committee, taxes may be withheld upon settlement of the
Restricted Stock Units by withholding shares of the Company’s Common Stock,
provided that any share withholding shall not exceed the Grantee’s minimum
applicable withholding tax rate for federal (including FICA), state, local, and
foreign tax liabilities, unless the Committee determines otherwise, consistent
with the terms of the Plan.

12.    Governing Law.

The validity, construction, interpretation, and effect of this instrument shall
exclusively be governed by, and determined in accordance with, the applicable
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle.

13.    Grant Subject to Applicable Laws and Company Policies.

These Terms and Conditions shall be subject to any required approvals by any
governmental or regulatory agencies. This award of Restricted Stock Units shall
also be subject to any applicable clawback or recoupment policies, share trading
policies, and other policies that may be implemented by the Board from time to
time in accordance with applicable law. Notwithstanding anything in these Terms
and Conditions to the contrary, the Plan, these Terms and Conditions, and the
Restricted Stock Units awarded hereunder shall be subject to all applicable
laws, including any laws, regulations, restrictions, or governmental guidance
that becomes applicable in the event of the Company’s participation in any
governmental programs, and the Committee reserves the right to modify these
Terms and Conditions and the Restricted Stock Units as necessary to conform to
any restrictions imposed by any such laws, regulations, restrictions, or
governmental guidance or to conform to any applicable clawback or recoupment
policies, share trading policies, and other policies that may be implemented by
the Board from time to time. As a condition of participating in the Plan, and by
the Grantee’s acceptance of the Restricted Stock Units, the Grantee is deemed to
have agreed to any such modifications that may be imposed by the Committee, and
agrees to sign such waivers or acknowledgments as the Committee may deem
necessary or appropriate with respect to such modifications.

14.    Assignment.

These Terms and Conditions shall bind and inure to the benefit of the successors
and assignees of the Company. The Grantee may not sell, assign, transfer,
pledge, or otherwise dispose of the Restricted Stock Units, except to a
Successor Grantee in the event of the Grantee’s death.

15.    Section 409A.

This award of Restricted Stock Units is intended to be exempt from or comply
with the applicable requirements of section 409A of the Code and shall be
administered in accordance with section 409A of the Code. Notwithstanding
anything in these Terms and Conditions to the contrary, if the Restricted Stock
Units constitute “deferred compensation” under section 409A of the Code and the
Restricted Stock Units become vested and settled upon the Grantee’s termination
of employment, payment with respect to the Restricted Stock Units shall be
delayed for a period of six months after the Grantee’s termination of employment
if the Grantee is a “specified employee” as defined under section 409A of the
Code (as determined by the

 

6



--------------------------------------------------------------------------------

Committee) and if required pursuant to section 409A of the Code. If payment is
delayed, the shares of Common Stock of the Company shall be distributed within
30 days of the date that is the six-month anniversary of the Grantee’s
termination of employment. If the Grantee dies during the six-month delay, the
shares shall be distributed in accordance with the Grantee’s will or under the
applicable laws of descent and distribution. Notwithstanding any provision to
the contrary herein, payments made with respect to this award of Restricted
Stock Units may only be made in a manner and upon an event permitted by section
409A of the Code, and all payments to be made upon a termination of employment
hereunder may only be made upon a “separation from service” as defined under
section 409A of the Code. To the extent that any provision of these Terms and
Conditions would cause a conflict with the requirements of section 409A of the
Code, or would cause the administration of the Restricted Stock Units to fail to
satisfy the requirements of section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law. In no event
shall a Grantee, directly or indirectly, designate the calendar year of payment.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the Grant Date set forth above.

 

RADIAN GROUP INC.

By:

Name:

Title:

By electronically acknowledging and accepting this award of Restricted Stock
Units following the date of the Company’s electronic notification to the
Grantee, the Grantee (a) acknowledges receipt of the Plan incorporated herein,
(b) acknowledges that he or she has read the Award Summary delivered in
connection with this grant of Restricted Stock Units and these Terms and
Conditions and understands the terms and conditions of them, (c) accepts the
award of the Restricted Stock Units described in these Terms and Conditions,
(d) agrees to be bound by the terms of the Plan and these Terms and Conditions,
and (e) agrees that all decisions and determinations of the Committee with
respect to the Restricted Stock Units shall be final and binding.

 

7